Exhibit 10.17u

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004 or other applicable laws or regulations.

 

Performance Share Unit Award Agreement for Employees including Executive
Officers Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”). The name of the “Participant,” the “Award Date,” the
aggregate number of Shares representing the Target Award, and the Plan
Achievement (as defined below) goals are stated in the “Notice of Grant”
attached or posted electronically together with this Agreement and are
incorporated by reference. The other terms of this Performance Share Unit Award
are stated in this Agreement and in the Plan. Terms not defined in this
Agreement are defined in the Plan, as amended. The Plan is referred to as the
“Grant Plan” in the electronic Notice of Grant.

 

1.                                                Award Grant. The Company
hereby awards to the Participant a target award of Performance Share Units in
respect of the number of Shares set forth in the Notice of Grant (the “Target
Award”), representing a Stock Unit and Performance-Based Award under the terms
of the Plan.

 

2.                                                Right to Payment of
Performance Share Units. In the event that the Company achieves positive Net
Earnings during the first year of the award period specified in the Notice of
Grant (the “Threshold Goal”), the Participant shall be eligible to earn 150
percent (150%) of the Target Award. The percentage of the Target Award actually
earned and paid will be determined by the Committee through use of its negative
discretion based on the plan achievement (the “Plan Achievement”) during the
period specified in the Notice of Grant (the “Award Period”) and shall in no
event be greater than the amount payable based solely on achievement of the
Threshold Goal. The Plan Achievement is comprised of, and is measured separately
with respect to the components stated in the Notice of Grant. Actual payment of
the Performance Share Units awarded will be determined for each component in
accordance with the table attached hereto as Schedule “A.” For the avoidance of
doubt, no amount shall be payable under this Section 2 if the Threshold Goal is
not met.

 

3.                                                Payment of Awards.

 

(a)                   Payments under this Agreement will be made in the number
of Shares that is equivalent to the number of Performance Share Units earned and
payable to the Participant pursuant to Section 2 above. Except as otherwise
provided in Section 4 below, payments will be made as soon as practicable after
the Award Period ends, but in no event later than 2 and 1/2 months following the
last day of the calendar year in which the Award Period ends. The form of payout
will be in Shares. In addition, each Performance Share Unit that becomes earned
and payable pursuant to Section 2 above carries a Dividend Equivalent Right,
payable in cash at the same time as the payment of Shares in accordance with
this Section 3 and Section 4.

 

(b)                  In the event of a Change in Control that constitutes a
“change in control event” within the meaning of Section 409A of the Code, the
Company may, in its sole discretion and in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)(B), vest and settle the Performance Share Units and terminate
this Agreement. In such event, settlement of the Performance Share Units shall
be

 

Page 1

--------------------------------------------------------------------------------


 

made within two (2) weeks following the Change in Control. In the event that
Performance Share Units are not settled pursuant to the immediately preceding
sentence, such Performance Share Units shall be assumed by an acquirer in which
case, vesting will be subject to Sections 2 and 4. If the Shares cease to be
outstanding immediately after the Change in Control (e.g., due to a merger with
and into another entity), then the consideration to be received per Share will
equal the consideration paid to each stockholder per Share generally upon the
Change in Control.

 

4.                                                Termination of Employment. If
the Participant’s employment terminates during the Award Period, payouts will be
as follows, subject to Section 3:

 

(a)                   Death. If the Participant dies, the Performance Share
Units will be paid as a pro rata Target Award for the number of full months paid
salary during the Award Period (i.e., the proration of the Target Award equals a
fraction, the numerator of which is the number of full calendar months of
service completed during the Award Period through the Participant’s death and
the denominator of which is the number of full calendar months in the Award
Period). Payment will occur on the seventy-fifth (75th) day following the
Participant’s death and in accordance with any applicable laws or Company
procedures regarding the payments. Notwithstanding anything to the contrary
contained in this section 4(a), if the Participant dies during active employment
after the attainment of age fifty-five (55) and the completion of ten (10) or
more years of service, or after the attainment of age sixty-five (65) and the
completion of five (5) or more years of service, without formally retiring under
the terms of the Estée Lauder Inc. Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), unvested
Performance Share Units will continue to vest and be paid in accordance with the
Vesting Schedule to the Participant’s estate/heirs/beneficiaries.

 

(b)                  Retirement. If the Participant formally retires under the
terms of The Estée Lauder Companies Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), the Performance
Share Unit Award will continue through the Award Period and the Participant will
be paid, subject to the achievement of the Threshold Goal and based on actual
Plan Achievement, at the same time the awards are paid to active employees.
Vesting and payment in respect of any Performance Share Units after retirement
will be subject to satisfaction of the conditions precedent that the Participant
neither (i) accepts an offer to work for, or otherwise agrees to actively
participate in or render services to any business on behalf of any competitor of
the Company, its subsidiaries, or affiliates (whether as an employee, consultant
or otherwise); nor (ii) conducts himself or herself in a manner adversely
affecting the Company. The term “competitor” means any business that is engaged
in, or is preparing to become engaged in, the makeup, skin care, hair care,
toiletries or fragrance business or other business in which the Company is
engaged or preparing to become engaged, or that otherwise competes with, or is
preparing to compete with, the Company. Notwithstanding anything to the contrary
contained in this section 4(b), if the Participant terminates employment by
reason of retirement within six (6) months of the Grant Date, the Performance
Share Units shall not vest and shall become null and void on the last day of
active employment (last day worked).

 

(c)                   Disability. If the Participant becomes totally and
permanently disabled (as determined under the Company’s long-term disability
program, or an affiliate or successor plan or program of similar purpose), the
Performance Share Unit Award will continue through the Award Period and the
Participant will be paid a pro rata amount for each full month which the
Participant is paid salary during the Award Period (determined under the
proration methodology in Section 4(a)), subject to the achievement of the
Threshold Goal and based on actual Plan Achievement. Payment will occur at the
same time the awards are paid to active employees. Notwithstanding anything to
the contrary contained in this Section 4(c), if the Participant becomes totally
and permanently

 

2

--------------------------------------------------------------------------------


 

disabled (as determined under the Company’s long-term disability program, or an
affiliate or successor plan or program of similar purpose) during active
employment after the attainment of age fifty-five (55) and the completion of ten
(10) or more years of service, or after the attainment of age sixty-five (65)
and the completion of five (5) or more years of service, without formally
retiring under the terms of the Estée Lauder Inc. Retirement Growth Account Plan
(or an affiliate or a successor plan or program of similar purpose), unvested
Performance Share Units will continue to vest and be paid in accordance with the
Vesting Schedule.

 

(d)                 Termination of Employment Without Cause. If the
Participant’s employment is by the Company or relevant subsidiary without Cause
(as defined below) on or prior to the end of the first year of the Award Period,
the Performance Share Unit will be forfeited. If such termination occurs after
the end of the first year of the Award Period, the Performance Share Unit Award
will continue through the Award Period and the Participant will be paid a pro
rata amount for the number of each full month in which the Participant is paid
salary during the Award Period (determined under the proration methodology in
Section 4(a)), subject to the achievement of the Threshold Goal and based on
actual Plan Achievement. Such prorated Performance Share Units will be paid in
accordance with the Vesting Schedule and payment will be subject to satisfaction
of the conditions precedent that the Participant neither (i) accepts an offer to
work for, or otherwise agrees to actively participate in or render services to
any business on behalf of any competitor of the Company, its subsidiaries, or
affiliates (whether as an employee, consultant or otherwise); nor (ii) conducts
himself or herself in a manner adversely affecting the Company. The term
“competitor” means any business that is engaged in, or is preparing to become
engaged in, the makeup, skin care, hair care, toiletries or fragrance business
or other business in which the Company is engaged or preparing to become
engaged, or that otherwise competes with, or is preparing to compete with, the
Company. Notwithstanding anything to the contrary contained in this
Section 4(d), if the Participant’s employment is terminated without Cause within
six (6) months of the Grant Date, the Performance Share Units shall not vest and
shall become null and void on the last day of active employment (last day
worked).

 

(e)                   Resignation. If the Participant terminates his or her
employment (e.g., by voluntary resigning) other than by retirement, which is
subject to Section 4(b) above, the Performance Share Unit Award will be
forfeited.

 

(f)       Termination of Employment with Cause. If the Participant is terminated
for Cause, the Performance Share Unit Award will be forfeited. For this purpose,
“Cause” means any breach by the Participant of any of his or her material
obligations under any Company policy or procedure, including, without
limitation, the Code of Conduct. Notwithstanding the foregoing, in the case of a
Participant who has an employment agreement that includes a definition of
“Cause,” “Cause” for purposes of this Section 4(f) shall have the same meaning
as defined in such employment agreement in effect between the Participant and
the Company or its U.S. subsidiary, including an employment agreement entered
into after the Grant Date.

 

5.                                                No Rights of Stock Ownership.
This grant of Performance Share Units does not entitle the Participant to any
interest in or to any voting or other rights normally attributable to Share
ownership.

 

6.                                                Withholding Taxes. Regardless
of any action the Company or the Participant’s employer (the “Employer”) takes
with respect to any or all income tax, social security (or social insurance),
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the participation in the Plan and this Agreement and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains his or her responsibility and may exceed the
amount actually withheld by the Company or the Employer. Furthermore,

 

3

--------------------------------------------------------------------------------


 

the Participant acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Share Units, including, but not
limited to, the grant of the Performance Share Units, the vesting of the
Performance Share Units, the delivery of Shares, the subsequent sale of Shares
acquired under the Plan and the receipt of any dividends, and (ii) do not commit
to and are under no obligation to structure the terms of the grant of the
Performance Share Units or any aspect of the Participant’s participation in the
Plan to reduce or eliminate his or her liability for Tax-Related Items or
achieve any particular tax result. If the Participant is or becomes subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

Prior to any relevant taxable event, or tax withholding event, as applicable,
the Participant agrees to pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company and/or the Employer, or his or her respective agents, at the Company’s
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid by the Company and/or
the Employer; (ii) withholding from proceeds of the sale of the Shares acquired
upon settlement of the Performance Share Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); and/or (iii) withholding in whole Shares to be
issued upon settlement of the Performance Share Units, provided that the Company
only withholds the amount of whole Shares necessary to satisfy the statutory
withholding requirements, not to exceed the maximum withholding tax rate in the
Participant’s applicable jurisdiction. If the Company satisfies the withholding
obligation for the Tax-Related Item by withholding a number of Shares as
described herein, the Participant will be deemed to have been issued the full
number of Shares due to Participant at vesting, notwithstanding that a number of
the Shares is held back solely for purposes of such Tax-Related Items.

 

Finally, the Participant further agrees to pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of his or her participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sales of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 

7.                                                Nonassignability. This award
may not be assigned, pledged, or transferred except, if the Participant dies, to
a designated beneficiary or by will or by the laws of descent and distribution.
The foregoing restrictions do not apply to transfers under a court order,
including, but not limited to, any domestic relations order.

 

8.                                                Effect Upon Employment. The
Participant’s right to continue to serve the Company or any of its subsidiaries
as an officer, employee, or otherwise, is not enlarged or otherwise affected by
an award under this Agreement. Nothing in this Agreement or the Plan gives the
Participant any right to continue in the employ of the Company or any of its
subsidiaries or interfere in any way with any right the Company or any of its
subsidiaries may have to terminate his or her employment at any time. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and the Participant does not have any interest in any fund or specific asset of
the Company by reason of this award or the account established on his or her
behalf. A Performance Share Unit confers no rights as a shareholder of the
Company until Shares are actually delivered to the Participant.

 

9.                                                Electronic Notice, Delivery
and Acceptance. The Company may, in its sole discretion, decide to deliver any
documents related to Performance Share Units awarded under the Plan or future
Performance Share Units that may be awarded under the Plan by email or other
electronic means. The Participant hereby consents to receive such documents by
email or other electronic delivery and agrees to access information concerning
the

 

4

--------------------------------------------------------------------------------


 

Plan through an on-line or electronic system established and maintained by the
Company or by another third party designated by the Company.

 

10.                                        Data Privacy. As a condition of this
Performance Share Unit grant, the Participant hereby expressly consents to the
collection, use, disclosure, transfer and other processing of his or her
personal data as set out in this Section 10 and as otherwise required by
applicable law.

 

The Company, its affiliates, subsidiaries or agents, the Employer, and the
Company’s stock plan service provider will process personal data of the
Participant for the purposes of implementing, managing and administering the
Participant’s grant of Performance Share Units and the Plan. Such personal data,
in electronic or other form, may include the Participant’s name, home address,
telephone number, email address, date of birth, social insurance number or other
national identification number, beneficiary information (including beneficiary
name, address social insurance number or other national identification number,
and date of birth), hire date, salary and deductions, banking details, tax
certification information, any shares or directorships held in the Company,
details of all equity grants or any other entitlement to Shares awarded,
canceled, vested, unvested, or outstanding in the Participant’s favor.

 

For the purposes set out above, personal data may be transferred to countries
other than the country in which the Participant resides, including to the United
States and Australia. As required by applicable law, when personal data is
transferred to a country outside of the country in which the Participant
resides, measures will be put in place to ensure that the personal data is
protected as required by law. These measures may include European Union Standard
Contractual Clauses.

 

The Participant’s personal data will be retained for as long as necessary to
implement, manage and administer the Participant’s grant of Performance Share
Units and participation in the Plan. The Participant may request to access,
modify or delete his or her personal data, request additional information about
the processing of his or her personal data, or refuse or withdraw consent to the
processing of their personal data by contacting the local human resources
representative in writing. Refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan but will not affect the
Participant’s employment status or service and career with the Company.

 

11.                                        Discretionary Nature and Acceptance
of Award. The Participant agrees to be bound by the terms of this Agreement and
acknowledges, understands and agrees that:

 

(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;

 

(b)    The award is exceptional, voluntary and occasional, and does not create
any contractual or other right to receive future awards, or benefits in lieu of
Performance Share Units, even if Performance Share Units have been awarded in
the past;

 

(c)     All decisions with respect to future Performance Share Units or other
awards, if any, will be at the sole discretion of the Company;

 

(d)                 The Participant’s participation in the Plan is voluntary;

 

(e)                   The Performance Share Units and any Shares acquired under
the Plan, and the income and value of the same, are not intended to replace any
pension rights or compensation;

 

5

--------------------------------------------------------------------------------


 

(f)       The Participant’s participation in the Plan shall not create a right
to further employment with the Employer and shall not interfere with the ability
of the Company or the Employer to terminate the Participant’s employment at any
time;

 

(g)      This award will be deemed accepted unless it is declined by way of
written notice by the Participant within Thirty (30) days of the Grant Date to
the Equity Based Compensation Department of the Company located at 767 Fifth
Avenue, New York, NY 10153;

 

(h)      The Performance Share Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any of its subsidiary, and which is outside the scope of the
Participant’s employment or service contract, if any;

 

(i)       The Performance Share Units and any Shares acquired under the Plan,
and the income and value of the same, are not part of the Participant’s normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal
end of service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Employer, or the Company or any of its subsidiaries;

 

(j)       In the event the Participant is not an employee of the Company, the
Performance Share Units and the Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or with any subsidiary of the Company;

 

(k)      The future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

 

(l)       In consideration of the award, no claim or entitlement to compensation
or damages shall arise from forfeiture of the Performance Share Units or
diminution in value of the Performance Share Units, or Shares acquired upon
vesting of the Performance Share Units, resulting from termination of
Participant’s employment (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed, or the terms of the Participant’s employment), and
in consideration of the award, Participant irrevocably releases the Employer,
the Company and any of its subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acknowledging and agreeing to or signing
the Notice of Grant, the Participant shall be deemed irrevocably to have waived
his or her right to pursue or seek remedy for any such claim or entitlement
against the Employer, the Company or any of its subsidiary;

 

(m)   For Purposes of the Performance Share Units, the Participant’s employment
or service relationship will be considered terminated as of the date the
Participant is no longer actively providing services to the Employer, the
Company or any of its subsidiaries as determined by the Administrator in its
sole discretion (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);

 

(n)      The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan or Participant’s acquisition or sale of the underlying Shares; and

 

6

--------------------------------------------------------------------------------


 

(o)      The Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.

 

12.                                        Failure to Enforce Not a Waiver. The
Company’s failure to enforce at any time any provision of this Agreement does
not constitute a waiver of that provision or of any other provision of this
Agreement.

 

13.                                        Governing Law. The Performance Share
Unit Award Agreement is governed by and is to be construed according to the laws
of the State of New York, that apply to agreements made and performed in that
state, without regard to its choice of law provisions. For purposes of
litigating any dispute that arises under the Performance Share Units or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, and agree that such litigation will be conducted in the
courts of New York County, New York, or the federal courts for the United States
for the Southern District of New York, and no other courts, where the
Performance Share Units are made and/or to be performed.

 

14.                                        Partial Invalidity. The invalidity or
illegality of any provision of the Agreement will be deemed not to affect the
validity of any other provision. Furthermore, it is the parties’ intent that any
order striking any portion of this Agreement and/or the Plan should modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties hereunder.

 

15.                                        Entire Agreement. This Agreement and
the Plan constitute the entire agreement between the Participant and the Company
regarding the award and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the award. Except
as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

16.                                        Section 409A Compliance. This
Agreement is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and any regulations, rulings, or guidance
provided thereunder. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement. The Company reserves the unilateral right to
amend this Agreement upon written notice to the Participant to prevent taxation
under Section 409A of the Code.

 

17.                                        Recoupment. Notwithstanding any other
provision of this Agreement to the contrary, the Participant acknowledges and
agrees that the Performance Share Units, any Shares acquired pursuant thereto
and/or any amount received with respect to any sale of such Shares are subject
to potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of the Company’s recoupment policy as in effect on the
Grant Date and as such policy may be amended from time to time in order to
comply with changes in laws, rules or regulations that are applicable to the
Performance Share Units and Shares. The Participant agrees and consents to the
Company’s application, implementation and enforcement of (a) the recoupment
policy, and (b) any provision of applicable law relating to cancellation,
recoupment, rescission or payback of compensation and expressly agrees that the
Company may take such actions as are necessary to effectuate the recoupment
policy (as applicable to the Participant) or applicable law without further
consent or action being required by the Participant. For purposes of the
foregoing, the Participant expressly and explicitly authorizes the Company to
issue instructions, on his or her behalf, to any brokerage firm and/or third
party administrator engaged by the Company to hold his or her Shares and other
amounts acquired under the Plan to re-convey, transfer or otherwise return such
Shares and/or other amounts to the Company upon the enforcement of the
provisions continued in this Section 17. To the extent that the terms of this
Agreement and the recoupment policy conflict, the terms of the recoupment policy
shall prevail.

 

7

--------------------------------------------------------------------------------


 

18.                                        Insider Trading/Market Abuse Laws. By
Participating in the Plan, the Participant agrees to comply with the Company’s
Insider Trading Policy. Further, the Participant acknowledges that the
Participant’s country of employment (and country of residence, if different) may
also have laws or regulations governing insider trading and that such laws or
regulations may impose additional restrictions on the Participant’s ability to
participate in the Plan (e.g., acquiring or selling Shares) and that the
Participant is solely responsible for complying with such laws or regulations.

 

19.                                        Private Placement. The grant of the
Performance Share Units is not intended to be a public offering of securities in
the Participant’s country of employment (and country of residence, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under law), and this grant of Performance Share Units is not subject to
the supervision of the local authorities.

 

20.                                        Exchange Control, Tax and/or Foreign
Asset/Account Reporting. The Participant acknowledges that there may be exchange
control, tax, foreign asset and/or account reporting requirements that may
affect the Participant’s ability to acquire or hold Shares acquired under the
Plan or cash received from participating in the Plan (including from any
Dividend Equivalents Rights paid with respect to the Performance Share Units or
dividends paid on Shares acquired under the Plan) in a brokerage/bank account or
legal entity outside the Participant’s country of employment (and country of
residence, if different). The Participant may be required to report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in the
Participant’s country of employment (and country of residence, if different).
The Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to the
Participant’s country of employment (and country of residence, if different)
through a designated bank or broker within a certain time after receipt. The
Participant acknowledges that it is the Participant’s responsibility to be
compliant with such regulations, and the Participant should consult his or her
personal legal advisor for any details.

 

21.                                        Language. If the Participant has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the translated version is different
than the English version, the English version will control, unless otherwise
prescribed by local law.

 

22.                                        Imposition of Other Requirements. The
Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the Performance Share Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

23.                                        Addendum. The award shall be subject
to any terms and conditions for the Participant’s country of employment (and
country of residence, if different) set forth in an addendum attached hereto
(“Addendum”). Moreover, if the Participant transfers residence and/or employment
to another country reflected in an Addendum to this Agreement, the terms and
conditions for such country will apply to the Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Performance Share Unit
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum constitutes part of this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Grant Date set forth in the Notice of Grant.

 

 

 

 

The Estée Lauder Companies Inc.

 

 

 

 

 

 

 

By:

/s/ Michael O’Hare

 

 

Michael O’Hare

 

 

Executive Vice President,

 

 

Global Human Resources

 

9

--------------------------------------------------------------------------------


 

ADDENDUM

COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

 

In addition to the terms and conditions set forth in the Agreement, the
Performance Share Units awarded are subject to the following terms and
conditions.  If the Participant is employed in a country identified in this
Addendum, the additional terms and conditions for such country will apply.  If
the Participant transfers to one of the countries identified in this Addendum,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Performance Share Units awarded and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).

 

All defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Agreement.

 

FRANCE

 

English Language.  The Participant acknowledges and agrees that it is the
Participant’s wish that the Agreement, this addendum, as well as all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Share Units, either directly or indirectly, be drawn
up in English.

 

Langue anglaise.  Le bénéficiaire admet et convient que c’est l’intention exprès
du bénéficiaire que l’Accord, le Plan et tous les autres documents, remarque et
les poursuites judiciaires entrées, données ou instituées conformément au
Performance Share Units, être établi dans l’anglais.  Si le bénéficiaire a reçu
l’Accord, le Plan ou autres documents rattachés au Performance Share Units
traduit dans une langue autre que l’anglais et si le sens de la version traduite
est différent que la version anglaise, la version anglaise contrôlera.

 

HONG KONG

 

IMPORTANT NOTICE.  WARNING: The contents of the Agreement, this Addendum, the
Plan, and all other materials pertaining to the Performance Share Units and/or
the Plan have not been reviewed by any regulatory authority in Hong Kong.  The
Participant is hereby advised to exercise caution in relation to the offer
thereunder.  If the Participant has any doubts about any of the contents of the
aforesaid materials, the Participant should obtain independent professional
advice.

 

Nature of the Plan.  The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Scheme Ordinance (“ORSO”).  To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purpose of ORSO, the grant of Performance
Share Units shall be null and void.

 

10

--------------------------------------------------------------------------------


 

UNITED KINGDOM

 

Withholding Taxes.  The following provision shall supplement Section 6
(Withholding Taxes) of the Agreement:

 

If payment or withholding of the income tax due in connection with the awarded
Performance Share Units is not made within ninety (90) days after the end of the
U.K. tax year in which the event giving rise to the income tax liability
occurred or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Participant to his or
her Employer, effective as of the Due Date.  The Participant agrees that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 6 (Withholding Taxes) of the Agreement. 
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), he or she shall not be
eligible for a loan from the Company to cover the income tax liability.  In the
event that the Participant is a director or executive officer and the income tax
is not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) will be
payable.  The Participant will be responsible for paying and reporting any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime, and for reimbursing the Company or the Employer (as
applicable) the value of any Participant NICs due on this additional benefit.

 

Exclusion of Claim.  The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to the Performance Share Units, whether or not as a
result of termination of employment or service (whether the termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
Performance Share Units.  Upon the grant of the Performance Share Units, the
Participant shall be deemed to have waived irrevocably any such entitlement.

 

11

--------------------------------------------------------------------------------


 

Schedule “A”

 

For Net Sales Cumulative Annual Growth Rate:

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

Maximum

(110)%

 

(150)%

 

 

 

 

 

(100)%

 

(100)%

 

 

 

 

Threshold

  (90)%

 

  (50)%

 

For Net Earnings Per Share Cumulative Annual Growth Rate:

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

Maximum

(115)%

 

(150)%

 

 

 

 

 

(100)%

 

(100)%

 

 

 

 

Threshold

  (85)%

 

  (50)%

 

For ROIC Cumulative Annual Growth Rate:

 

 

Component Plan Achievement

 

Component Payout (Percentage of Target Award)

 

 

 

 

Maximum

(115)%

 

(150)%

 

 

 

 

 

(100)%

 

(100)%

 

 

 

 

Threshold

  (85)%

 

  (50)%

 

 

Payout amount for levels of Plan Achievement between the maximum and threshold
achievement shall be interpolated on a straight line basis (rounded up to the
nearest integer).  In no event shall the Participant receive a payout in excess
of (150)% of the Target Award for any component.  No payout shall be made in the
event of component Plan Achievement less than the threshold achievement.

 

For purposes of this Performance Share Unit Award Agreement, “Net Sales” has the
meaning utilized by the Company in its consolidated financials in accordance
with generally accepted accounting principles as in effect on the first day of
the Award Period, excluding the impact of foreign currency fluctuations; 
“Earnings Per Share” means “diluted earnings per share” as utilized by the
Company in its consolidated financials; and “ROIC” represents Return on Invested
Capital with invested capital defined as assets less liabilities (excluding
debt).  Actual payment of the Performance Share Units awarded will be determined
for each component in accordance with the table above.

Without limiting the generality of the foregoing, in measuring Plan Achievement,
financial performance measures (e.g., “Earnings Per Share”, “Net Sales” and
“ROIC”) will be calculated without regard to the following:

 

12

--------------------------------------------------------------------------------


 

¨

Changes in accounting principles (i.e., cumulative effect of U.S. GAAP changes)

¨

Income/loss from discontinued operations and income/loss on sale of discontinued
operations or adjustments to previously disposed businesses

¨

Impairments of intangibles and goodwill related to acquisitions

¨

The impact of an acquired business’ income statement not included in the
Long-Range Plan (LRP) coincident with the performance period of the PSU, whether
dilutive or accretive.  For the sake of clarity, the LRP will be adjusted to
include the expected performance of the acquired business(es) (i.e., the income
statement acquisition Model used to support the purchase decision). The
adjustment will include due diligence fees, investment banking fees, the
operating performance of business and any transition and/or integration costs as
reflected on the income statement of the acquired brand, as well as any fair
value accounting charges or credits to the statement of earnings

¨

Certain non-recurring operating and non-operating income/expenses that are
separately stated and disclosed in the financial statements and/or Management’s
Discussion and Analysis of Financial Condition and Results of Operations
appearing in the Company’s reports for the applicable period

 

In calculating net sales during the Award Period, net sales in currencies other
than U.S. dollars shall be translated into U.S. dollars at the Company’s budget
exchange rate at the beginning of the Award Period.

 

Earnings Per Share will use the weighted average number of Shares outstanding as
of the measurement date and will be adjusted to eliminate the effect of material
changes in the number or type of outstanding Shares due to events such as:

 

¨

Stock splits

¨

Stock dividends

¨

Recapitalizations

¨

Acquisitions involving stock of the Company

 

ROIC will be adjusted to account for investments in businesses – e.g., purchase
of business, including payments for “Earnouts”, investment in a joint venture or
acquisition of a minority interest.

 

No adjustment will be made for the impact of stock repurchases under any plans
approved by the Board except as noted above.

 

13

--------------------------------------------------------------------------------


 

This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right to receive shares of
Class A Common Stock of The Estée Lauder Companies Inc. (the “Shares”), subject
to the terms of the Plan and the Performance Share Unit Award Agreement.  This
award was made in recognition of the significant contributions you have made as
a key employee of the Company, and to motivate you to achieve future successes
by aligning your interests more closely with those of our stockholders.  This
Performance Share Unit Award is granted under and governed by the terms and
conditions of the Plan and the Performance Share Unit Award Agreement (the
“Agreement”) made part hereof.  The Agreement and Summary Plan Description are
being sent to you in a separate e-mail.  Please read these documents and keep
them for future reference.  The specific terms of your award are as follows:

 

Participant:

Name

 

 

Employee Number:

#

 

 

Grant Date:

XXX

 

 

Award Period:

XXX to XXX

 

 

Grant Plan:

The Estée Lauder Companies Inc. Amended and Restated Fiscal 2002 Share Incentive
Plan

 

 

Type of Award:

Stock Unit and Performance-Based Award (referred to herein as a “Performance
Share Unit”)

 

 

Target Award:

[#] shares of Class A Common Stock. See Schedule “A” to the Agreement for actual
payouts depending upon level of performance.

 

(a)         Except as otherwise provided in Section 3 or 4 of the Agreement:

 

No Performance Share Units shall be earned and no Shares shall be delivered (or
any amount paid) unless and until the Subcommittee certifies in writing that the
Company has achieved positive Net Earnings, as defined below, for the period
from July 1, XXXX through June 30, XXXX (the “Threshold Goal”). If the Threshold
Goal is not achieved, the Performance Share Units shall be immediately
forfeited, and the Participant shall have no further rights with respect
thereto.  Once the Subcommittee certifies that the Threshold Goal has been
achieved, the Participant shall be eligible to earn 150 percent of the target
number of Shares allocated to the Participant in the Subcommittee’s approval
establishing  the Threshold Goal; however the Participant’s entitlement to earn
the Shares shall be determined by exercise of the Subcommittee’s negative
discretion in accordance with the terms of this Notice of Grant, including but
not limited to the following section (b), and the Agreement of which this Notice
of Grant is a part.  In no event shall the Participant receive payment in
respect of a Performance Share Units in an amount that exceeds 150 percent of
the target number of Shares allocated to the Participant in the Subcommittee’s
approval establishing the Threshold Goal.

 

For purposes of this PSU Award Agreement, “Net Earnings” has the meaning
utilized by the Company in its consolidated financial statements in accordance
with generally accepted accounting principles as in effect on xx/xx/xx.

 

(b)         Plan Achievement goal at 100% for Award Period determined in
accordance with Schedule A of the Agreement:

 

Net Sales Cumulative Annual Growth Rate

XX%

 

Earnings Per Share Cumulative Annual Growth Rate

XX%

 

ROIC Cumulative Annual Growth Rate

XX%

 

Questions regarding the award can be directed to XXX.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

28 West 23rd Street, 8th Floor

New York, New York 10010

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

 

 

 

 

By

 

Date

 

 

 

14

--------------------------------------------------------------------------------